175 F.3d 1010
Martha M. Fisherv.Bell Atlantic - New Jersey, Inc., Len Lauer, Individuallyand in His Official Capacity as President and C.E.O., BellAtltantic-New Jersey, Inc., Colleen McCloskey, Individuallyand in Her Official Capacity as Vice President, ExternalAffairs, Bell Atlantic-New Jersey, Inc., James Donnelly,Individually and In His Official Capacity as Director ofExternal Affairs, Bell Atlantic-New Jersey, Inc., GeorgeSprengel, Individually and in His Official
NO. 98-6046
United States Court of Appeals,
Third Circuit.
February 24, 1999

1
Appeal From:  D.N.J.


2
Vacated.